SCALES, J.
Luz H. Suarez, the Appellant and defendant below, appeals from a final summary judgment of foreclosure. Upon Ap-pellee Space Coast Credit Union’s confession of error, we reverse. The Appellee’s affidavit in support of its motion for summary judgment was untimely and, therefore, should not have been considered by the trial court.
On January 20, 2014, the Appellee filed its amended motion for final summary judgment of foreclosure. Appellee filed a supporting affidavit on February 6, 2014. The trial court heard the summary judg*1247ment motion on February 14, 2014, just eight days after the Appellee filed its affidavit.
All summary judgment evidence must be filed and served no later than twenty days before the hearing on the motion. Fla. R. Civ. P. 1.510(c). A summary judgment based on untimely summary judgment evidence upon which the movant relies is subject to reversal. See, e.g., Coastal Caribbean Corp. v. Rawlings, 361 So.2d 719 (Fla. 4th DCA 1978).
We reverse the summary judgment and remand to the trial court for proceedings consistent with this opinion.
Reversed and remanded.